DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  (1) claim 1 recites “0.6 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 8.0 Formula I)”, the claim should recite “0.6 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 8.0 (Formula I); and (2) claim 2 recites “1.2 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 4.0 Formula II)”, the claim should recite “1.2 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 4.0 (Formula II)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 recites the limitation "the packed density PD".  There is insufficient antecedent basis for this limitation in the claims.
Claims 13 and 14 recites the limitation "the coating weight CW per unit area".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2019/0131658) in view of Azami (US 2019/0097263).
Regarding claims 1 and 15, Sasaki et al. teaches a negative electrode plate comprising a negative electrode current collector (para. [0308]) and a negative electrode film coated on at least one surface of the negative electrode current collector (para. [0308]) and containing a negative active material wherein the negative active material is graphite material (instant claim 15; para. [0308]).  Sasaki et al. also teaches that the negative electrode plate has a porosity, P, of the negative electrode film (para. [0237]); an active specific surface area, B, of the negative electrode film, and the unit thereof is m2/g (para. [0228]); and a D50 that refers to the particle size corresponding to the cumulative volume percentage of the negative active material reaching 50%, i.e. the median particle size of the volume distribution, the units of D50 is µm (para. [0260]).  
Sasaki et al. is silent regarding wherein the negative electrode plate satisfies the following Formula I: 0.6 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 8.0 Formula I)
wherein,
D10 refers to the particle size corresponding to the cumulative volume percentage of the negative active material reaching 10%; and D90 refers to the particle size corresponding to the cumulative volume percentage of the negative active material reaching 90%, the units of D10 and D90 are both µm.
However, Azami teaches that it is known in the art for a negative electrode plate to comprise a graphite material having a particle size distribution of D10 of 1 µm or more; a D90 of 35 µm or less; and, a D50 of the graphite material is preferably 2 µm or more, more preferably 3 µm or more and 15 µm or less (para. [0020]).  Azami also teaches that D10, D50 and D90 represent particle sizes in an integrated % based on volume (para. [0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify particle size distribution (D50) of the negative electrode active material comprising graphite as taught by Sasaki et al. to incorporate both a D10 and a D90 having the aforementioned ranges provided above as taught by Azami because it is desirable to have a narrow particle size distribution in order to prevent degrading current collection performance in the negative electrode and lowering the charge-discharge performance of the secondary battery.  One of ordinary skill in the art can appreciate than when P = 0.50 (50%), B = 9 m2/g, D10 = 5 micrometers, D90 = 35 micrometers and D50 = 15 micrometers that negative electrode plate satisfies Formula I: 0.6 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 8.0 [Wingdings font/0xE0] 0.6 ≤ 0.7 x 0.5 x ((35-5)/15) + (9/3) ≤ 8 [Wingdings font/0xE0] 0.6 ≤ 3.7 ≤ 8.0.
Regarding claim 2, modified Sasaki et al. teaches a negative electrode plate wherein the negative electrode plate satisfies the following Formula II: 
1.2 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 4.0 Formula II).  One of ordinary skill in the art can appreciate than when P = 0.50 (50%), B = 9 m2/g, D10 = 5 micrometers, D90 = 35 micrometers and D50 = 15 micrometers that negative electrode plate satisfies Formula II: 1.2 ≤ 0.7 x P x (D90-D10)/D50 + B/3 ≤ 4.0  [Wingdings font/0xE0] 
1.2 ≤ 0.7 x 0.5 x ((35-5)/15) + (9/3) ≤ 4  [Wingdings font/0xE0]  1.2 ≤ 3.7 ≤ 4.0.
Regarding claim 3, modified Sasaki et al. teaches a negative electrode plate wherein the porosity P of the negative electrode film is not greater than 50% {para. [0237]; the claimed range, 20% ≤ P ≤ 60%, and the prior art range, not greater than 50%, overlap at one point, therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 4, modified Sasaki et al. teaches a negative electrode plate wherein the porosity P of the negative electrode film is not greater than 50% {Sasaki et al., para. [0237]; the claimed range of 25% ≤ P ≤ 45% and the prior art range, not greater than 50%, at least overlap at one point, therefore, the claimed range is obvious; additionally, the prior art encompasses the claimed range; therefore, the claimed range is obvious).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 5, modified Sasaki et al. teaches a negative electrode plate wherein the active specific surface area B (corresponds to the BET specific surface area) of the negative electrode film is preferably in the range of 0.5 to 15 m2/g {Sasaki et al., para. [0228]; the claimed range of 1 m2/g ≤ B ≤ 15 m2/g and the prior art range, 0.5 to 15 m2/g, overlap at one point, therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 6, modified Sasaki et al. teaches a negative electrode plate wherein the active specific surface area B (corresponds to the BET specific surface area) of the negative electrode film is preferably in the range of 0.5 to 15 m2/g {Sasaki et al., para. [0228]; the prior art range, 0.5 to 15 m2/g, encompasses the claimed range of 4 m2/g ≤ B ≤ 10 m2/g, therefore, the claimed range is obvious.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 7, modified Sasaki et al. teaches a negative electrode plate wherein the negative active material satisfies: D90 of 35 µm or less {Azami, para. [0020]; the claimed range, 10 µm ≤ D90 ≤ 60 µm, and the prior art range overlap at one endpoint, as a result the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}; and/or D50 of 2 µm to 30 µm {Sasaki et al., para. [0229]); the prior art range encompasses the claimed range, 4 µm ≤ D50 ≤ 20 µm; therefore, the claimed range is obvious; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}; and/or D10 of 1 µm or more {Azami, para. [0020]; the claimed range, 1 µm ≤ D10 ≤ 15 µm, and the prior art range overlap at one endpoint, as a result the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 8, modified Sasaki et al. teaches a negative electrode plate wherein the negative active material satisfies: D90 of 35 µm or less {Azami, para. [0020]; the claimed range, 15 µm ≤ D90 ≤ 0 µm, and the prior art range overlap at one endpoint, as a result the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}; and/or D50 of 2 µm to 30 µm {Sasaki et al., para. [0229]); the prior art range encompasses the claimed range, 5 µm ≤ D50 ≤ 14 µm; therefore, the claimed range is obvious; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}; and/or D10 of 1 µm or more {Azami, para. [0020]; the claimed range, 3 µm ≤ D10 ≤ 10 µm, and the prior art range overlap at one endpoint, as a result the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Additionally, the prior art range encompasses the claimed range, 3 µm ≤ D10 ≤ 10 µm; therefore, the claimed range is obvious; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 9, modified Sasaki et al. teaches a negative electrode plate, wherein the negative active material satisfies 0.3 ≤ (D90-D10)/D50 ≤ 8 (One of ordinary skill in the art can appreciate than when P = 0.50 (50%), B = 9 m2/g, D10 = 5 micrometers, D90 = 35 micrometers and D50 = 15 micrometers that 0.3 ≤ (D90-D10)/D50 ≤ 8  [Wingdings font/0xE0] 0.3 ≤ ((35-5)/15) ≤ 8  [Wingdings font/0xE0]  0.3 ≤ 2.0 ≤ 8).
Regarding claim 10, modified Sasaki et al. teaches a negative electrode plate, wherein the negative active material satisfies 0.8 ≤ (D90-D10)/D50 ≤ 3 (One of ordinary skill in the art can appreciate than when P = 0.50 (50%), B = 9 m2/g, D10 = 5 micrometers, D90 = 35 micrometers and D50 = 15 micrometers that 0.8 ≤ (D90-D10)/D50 ≤ 3  [Wingdings font/0xE0] 0.8 ≤ ((35-5)/15) ≤ 3  [Wingdings font/0xE0]  0.8 ≤ 2.0 ≤ 3).
Regarding claim 11, modified Sasaki et al. teaches a negative electrode plate characterized in that the packed density PD (corresponds to density) of the negative electrode film was 1.1 g/cm3 (Sasaki et al., para. [0308]). 
Regarding claim 12, modified Sasaki et al. teaches a negative electrode plate characterized in that the packed density PD (corresponds to density) of the negative electrode film was 1.1 g/cm3 (Sasaki et al., para. [0308]). 
Regarding claim 13, modified Sasaki et al. teaches a negative electrode plate wherein the coating weight CW per unit area (corresponds to weight per area) of the negative electrode film is 10.05 mg/cm2 (Sasaki et al., para. [0372]).  
Regarding claim 14, modified Sasaki et al. teaches a negative electrode plate wherein the coating weight CW per unit area (corresponds to weight per area) of the negative electrode film is 10.05 mg/cm2 (Sasaki et al., para. [0372]).  It has been held that a prima facie case of obviousness exists where the claimed range, 5 mg/cm2 ≤ CW ≤ 10 mg/cm2, and prior art, 10.05 mg/cm2, do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 16, modified Sasaki et al. teaches a secondary battery comprising the negative electrode plate according to claim 1 (Sasaki et al., paras. [0001], [0018] and [0232]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724